    1:19-cv-03132-RMG         Date Filed 11/23/20      Entry Number 105   Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION


State of South Carolina, South Carolina      )
Department of Health and Environmental       )
Control; and Savannah River Maritime         )
Commission,                                  )
                                             )
                Plaintiffs,                  )
                                             )
and                                          )       C.A. No. 1:19-3132-RMG
                                             )
Augusta, Georgia,                            )
                                             )
                Plaintiff-Intervenor,        )
                                             )
        vs.                                  )
                                             )
United States Army Corps of Engineers;       )
United States Army Corps of Engineers,       )
Savannah District; Ryan McCarthy, in         )
his official capacity as Secretary of the    )
Army; Lt. General Todd T. Semonite, in       )
his official capacity Commanding General )
and Chief of Engineers, U.S. Army Corps )
of Engineers; Major General Diana M.         )
Holland, in her official capacity as         )       ORDER AND OPINION
Commanding General, South Atlantic           )
Division, U.S. Army Corps of Engineers; )
and Colonel Daniel H. Hibner, in his         )
official capacity as District Engineer, U.S. )
Army Corps of Engineers, Savannah            )
District,                                    )
                                             )
                Federal Defendants,          )
                                             )
and                                          )
                                             )
Georgia Ports Authority,                     )
                                             )
                Defendant-Intervenor.        )
                                             )
____________________________________)



                                                 1
    1:19-cv-03132-RMG            Date Filed 11/23/20        Entry Number 105          Page 2 of 10




        This matter comes before the Court for a merits determination of whether a plan adopted

by the Defendant United States Army Corps of Engineers (“Army Corps”) for the demolition of

the Savannah Bluff Lock and Dam and replacement with another structure, titled Alternative 2-

6d, violates the express language of Section 1319 of the Water Infrastructure Improvements for

the Nation Act (“WIIN Act”), 2016 Public Law 114-322.1 Plaintiffs and Plaintiff-Intervenor

argue that the plan is violative of the clear language of the WIIN Act, which they assert requires

any plan removing the lock and dam must “ be able to maintain the pool” that was “in existence

on the date of the enactment of the Act.” Id. at § 319(c)(1)(A)(ii)(I). Plaintiffs and Plaintiff-

Intervenors seek declaratory and injunctive relief. Federal Defendants argue that the WIIN Act

contains no fixed standard for maintenance of the pool, only that the pool remaining once the

dam is removed and replaced with another structure be sufficient for water supply and

recreational activities that existed at the time of enactment. There is no dispute that on the date

of the adoption of the WIIN Act, December 16, 2016, the pool was 114.76 feet NGVD29 and

Alternative 2-6d does not achieve that standard.2

                                                     1

 Plaintiffs’ WIIN Act claim is asserted in its First Cause of Action. (Dkt. No. 1 at 39-41). Plaintiff-
Intervenor’s WIIN Act claim is asserted in its First Cause of Action. (Dkt. No. 23 at 46-49).
                                                     2

 NGVD29 (“National Geodetic Vertical Datum of 1929”) is a very precise unit for measuring sea
level utilized by the Army Corps. Practically speaking, this means the pool upriver from the
Savannah Bluff Lock and Dam was 114.76 feet above mean sea level. The parties dispute the extent
to which Alternative 2-6d fails to meet that standard, with the range of the dispute between 3 and
5 feet. Plaintiffs also assert that the river depth is not constant, and that the river depth ranges in the
area upriver from the dam between 5 and 15 feet. (Dkt No. 103 at 10-11). Plaintiffs assert these
shallower areas, many near the shore, explain the images of docks sitting in mudflats during the
2019 field study conducted by the Army Corps to test the impact of Alternative 2-6d on water level
of the pool. Federal Defendants did not provide a calculation of water depth at any particular
location upriver, but argue that the Plaintiffs’ estimates are not reliable and the field test results of
docks sitting in mudflats were caused by unusual circumstances that were not representative of true
conditions. For purposes of this Order, the Court does not need to sort out which party’s estimate
is accurate since all parties agree that Alternative 2-6d does not meet the 114.76 standard on the date
of the enactment of the WIIN Act by at least 3 feet.
                                                    2
    1:19-cv-03132-RMG          Date Filed 11/23/20     Entry Number 105        Page 3 of 10




       The Savannah Bluff Lock and Dam were originally constructed in 1937 to promote

commercial navigation on the Savannah River up to Augusta, Georgia. The dam at the site

created a pool of water that was of considerable benefit to water supply users and for

recreational purposes upriver, including for the city of Augusta, Georgia, 13 miles upriver from

the dam. Although commercial navigation ceased at the site in the late 1970s and the Army

Corps allowed the lock to fall into disuse and disrepair, Congress continued to authorize the

project, which preserved the pool of upriver water.

       The Federal Defendants developed a plan for the deepening of the Savannah Harbor,

known as the Savannah Harbor Expansion Project (“SHEP”), a major federal project, which

required an assessment of adverse environmental consequences. The National Marine Fisheries

Service provided a Biological Opinion regarding the SHEP in 2011, which required the Federal

Defendants to take certain actions to mitigate the anticipated adverse environmental impact of

the harbor project on species protected by the Endangered Species Act. These mandated

mitigation actions included the construction of a fish passage around the Savannah Bluff Lock

and Dam, which is 180 miles upriver from the Savannah Harbor, to allow Shortnose and Atlantic

Sturgeon to pass through to historical spawning grounds upriver. The fish bypass was to be

constructed prior to or in conjunction with the harbor dredging to minimize the adverse impacts

of the project on the sturgeon habitat.

       A lawsuit was commenced between by Plaintiffs in 2012 challenging various aspects of

the SHEP. The suit was resolved by a mediated settlement agreement in 2013. The settlement

agreement incorporated a fish bypass with the Savannah Bluff Lock and Dam remaining in

place. As part of the settlement agreement, South Carolina agreed to issue water quality and

navigation permits based upon the plans presented by the Army Corps. At the time that



                                                3
    1:19-cv-03132-RMG          Date Filed 11/23/20       Entry Number 105        Page 4 of 10




Plaintiffs executed the settlement agreement and issued the state permits for the SHEP in 2013,

there was no plan to remove the Savannah Bluff Lock and Dam.

       Things changed in 2016 with the adoption of the WIIN Act, which deauthorized the

Savannah Bluff Lock and Dam and authorized the Army Corps to either (1) “repair the lock

wall” of the Savannah Bluff Lock and Dam to “maintain the pool for navigation, water supply,

and recreation activities, as in existence on the date of enactment of the Act”; or (2) construct

across the Savannah River “a structure that is able to maintain the pool for water supply and

recreation activities, as in existence on the date of the enactment of the Act.” Id. §§

1319(b)(1)(A), (c)(1)(A)(i), (c)(1)(A)(ii)(I). If the second option was selected, the Army Corps

was directed, upon completion of the new structure across the Savannah River, to remove the

lock and dam at Savannah Bluff. Id. at §1319(c)(1)(A)(ii)(II).

       The Army Corps subsequently announced a proposed plan that removed the existing dam

at Savannah Bluff and replaced it with a fixed crest weir with a rock ramp that stretched across

the entirety of the Savannah River. A simulated drawdown test was conducted by the Army

Corps on February 9, 2019 to determine the impact of the potential reduction in the water depth

of the pool, which had to be halted on February 15, 2019 after instability was created on the

riverbank and numerous docks were left in mud flats. (Dkt. No. 90-2).

       The Army Corps proposal for Savannah Bluff was widely criticized in the public

comments phase of the review by the city of Augusta and local citizens in the area, which

objected to the adverse impact of the project on the upriver pool on water supply, historic sites,

habitat, and recreational activities. Only 2% of the public comments supported the proposed

project. (Dkt. No. 1-21 at 2). The Army Corps’ own Final Independent External Peer Review

Report, issued on May 16, 2019, raised multiple serious concerns regarding the proposed project,



                                                 4
    1:19-cv-03132-RMG          Date Filed 11/23/20       Entry Number 105        Page 5 of 10




including the fact that Alternative 2-6d failed to maintain the pool in existence on the date of the

enactment of the WIIN Act, as the statute required. (Dkt. No. 90-1 at 38, 39).

       Federal Defendants announced the formal adoption of Alternative 2-6d for Savannah

Bluff on October 29, 2019, making this a final agency decision. The Army Corps asserted that

the WIIN Act did not mandate a specific water level for the pool be maintained, only that the

functionality of the river for water supply and recreation continue. This lawsuit thereafter

followed.

       Prior to the hearing on the motion for preliminary injunction, which was held on

November 19, 2020, the Court gave notice to the parties that it would conduct a trial on the

merits regarding whether Army Corps Alternative 2-6d violates Section 319 of the WIIN Act.

(Dkt. No. 101).3 The Court now makes the following findings of fact and conclusions of law

pursuant to Rule 52 of the Federal Rules of Civil Procedure on the Plaintiffs’ and Plaintiff-

Intervenor’s WIIN Act claims.

                                         Findings of Fact

       1.      The Army Corps formally adopted Alternative 2-6d on October 29, 2019, which

provided for the demolition of the Savannah Bluff Lock and Dam and replaced it with a fixed

crest weir with a rock ramp that stretched across the Savannah River.

       2.      Alternative 2-6d does not maintain the pool that existed on December 16, 2016,

114.76 feet NGVD29.

                                       Conclusions of Law


                                                  3

 The Court, by separate order, has addressed the Federal Defendants’ and Defendant-Intervenor’s
motions to dismiss. (Dkt. Nos. 37, 52). In light of the Court’s decision on the merits of the WIIN
Act claims and grant of permanent injunctive relief, as set forth below, the Court denies Plaintiffs’
and Plaintiff-Intervenor’s pending motions for preliminary injunctive relief (Dkt. Nos. 90, 91) as
moot.
                                                 5
    1:19-cv-03132-RMG           Date Filed 11/23/20       Entry Number 105          Page 6 of 10




       1.      A central issue in this action revolves around the requirements of Section 1319 of

the WIIN Act. The Act provides the Army Corps with two distinct options: (1) repair the lock

wall at Savannah Bluff to allow safe passage of sturgeon so long as the project “maintain[s] the

pool for navigation, water supply, and recreational activities, as is in existence on the date of the

enactment of the Act”; or (2) construct a new structure at the location and remove the lock and

dam, provided that the “structure is able to maintain the pool for water supply and recreation, as

in existence on the date of enactment of the Act.” § 1319(c)(1).

       2.      Federal Defendants read the statutory language to mean that the Army Corps’

only obligation is that the new structure is “able to maintain the pool [sufficient] for water

supply and recreational activities . . .” (Dkt. No. 103 at 32). From this interpretation, Federal

Defendants contend they meet the statutory obligation by maintaining the “functionality” of the

pool of water upriver from the new structure, without any need to maintain the pool “in existence

on the date of the enactment of the Act.” (Id.) The difficulty with this argument is that Federal

Defendants have read into the statute the word “sufficient” that is not provided and a concept of

functionality that is likewise missing. (Id.). It is, of course, well settled that courts “must

construe statutes as written and not add words of their own choosing.” Ignacio v. United States,

674 F.3d 252, 255 (4th Cir. 201).

       3.      The WIIN Act unambiguously requires the agency to construct “a structure that is

able to maintain the pool for water supply and recreational activities” at a very precise

level—that level existing on the date of the adoption of the Act. Congress plainly required any

structure that would replace the Savannah Bluff Lock and Dam “maintain the pool” that existed

“on the date of enactment,” something that Alternative 2-6d does not do.




                                                   6
    1:19-cv-03132-RMG           Date Filed 11/23/20      Entry Number 105         Page 7 of 10




       4.      In an effort to prevent the Court from reaching a decision in the merits, Federal

Defendants have made a series of arguments regarding jurisdiction, sovereign immunity, and the

Court’s obligation to defer to the agency’s interpretation of the statutory language. The Court

finds all of these arguments unpersuasive.

       5.      Federal Defendants first argue that this action is barred by sovereign immunity,

which is premised on the contention that Plaintiffs have no jurisdiction under the Administrative

Procedures Act (“APA”). Federal Defendants first argue this matter is left to the discretion of

the Army Corps, making review under the APA unavailable. (Dkt. No. 97 at 18-19). The APA

creates a “strong presumption” in favor of judicial review of agency actions which are “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. §

706(2)(A); Mach Mining, LLC v. EEOC, 575 U.S. 480, 486 (2015). Consequently, the exception

under the APA under § 701(a)(2) for matters “committed to agency discretion by law” has been

read very narrowly and applies only in “the rare circumstances where the relevant statute is

drawn so that a court would have no meaningful standard against which to judge the agency’s

exercise of discretion.” Lincoln v. Vigil, 508 U.S. 182, 191 (1993).

       The relevant provisions of the WIIN Act hardly fit the part of a standardless grant of

essentially unlimited discretion to the agency. The statute clearly states that Congress has

limited the agency’s choices to two distinct options and each option must “maintain the pool”

existing on the date of the Act’s adoption. While the selection between the two defined options

is left to the agency’s discretion, there is no discretion regarding the adoption of any project that

fails to maintain the pool on the date of enactment. Plaintiffs and Plaintiff-Intervenor

appropriately challenge the Army Corps’ final decision on the basis that its selected project fails

to “maintain the pool” and, consequently, is in excess of the agency’s statutory authority.



                                                  7
    1:19-cv-03132-RMG           Date Filed 11/23/20      Entry Number 105         Page 8 of 10




Jurisdiction is provided under the APA for judicial review of agency action “not in accordance

with law.” 5 U.S.C. § 706(2)(A).

       Federal Defendants’ argument regarding agency discretion, as well as the issue of

deference to the agency’s interpretation of statutory law, addressed below, turns on the issue of

what the WIIN Act actually requires regarding the maintenance of the pool. The Army Corps

contends its only obligation is to maintain a level of functionality for water supply and

recreational activities in existence at time of the WIIN Act’s adoption.

       There is, however, no suggestion under the statutory language that the Army Corps is

free to make a standardless judgment about functionality. To the contrary, Congress’ statutory

language clearly limited the agency discretion, requiring that any project at the site not alter the

pool existing on the date of enactment. The challenge of the Plaintiffs and Plaintiff-Intervenor

here is not barred under the APA as a matter reserved to agency discretion.

       6.      Federal Defendants next contend that this Court is obligated to defer to the

agency’s statutory interpretation of the WIIN Act. (Id. at 21). This fundamentally misstates the

law. Where the intent of Congress is clear from the statutory language, “the court, as well as the

agency, must give effect to the unambiguously expressed into of Congress.” Chevron, U.S.A.,

Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43 (1984). This recognizes

the basic principle that “the judiciary is the final authority on issues of statutory construction and

must reject administrative constructions which are contrary to clear congressional intent.” Id. at

843, n. 9. Only where a statute is ambiguous and Congress has left a gap which the agency is

required to fill with policies must the courts defer to an agency in a matter of statutory

interpretation. Id. at 843. Here, Congress has mandated the selection of one of two options so

long as the level of the pool is maintained that existed on the date of enactment. There is no



                                                  8
    1:19-cv-03132-RMG           Date Filed 11/23/20      Entry Number 105         Page 9 of 10




ambiguity as to the intent of Congress, and the agency’s “functional analysis” interpretation of

the statute is entitled to no deference.4

        7.      Federal Defendants additionally argue that the APA is unavailable to Plaintiffs

and Plaintiff-Intervenors because they allegedly have an adequate remedy at law under the

Tucker Act. 28 U.S.C. § 1491(a)(1). While Federal Defendants are correct that the APA is

inapplicable if a party has an adequate remedy at law such as money damages, 5 U.S.C. § 704,

the Plaintiffs and Plaintiff-Intervenors seek only equitable relief in the form of a declaratory

judgment and injunctive relief. It is well settled that Tucker Act claims are limited to money

damages and equitable relief is not available. Lee v. Thornton, 420 U.S. 139, 140 (1975); United

States v. King, 395 U.S. 1, 2-3 (1969). Moreover, many of the injuries asserted by the Plaintiffs

and Plaintiff-Intervenor, such as loss of recreational enjoyment of the Savannah River upriver

from the planned new structure and damage to local habitat, cannot be adequately remedied by a

money judgment.

        8.      The Court finds that Section 1319 of the WIIN Act requires that any option

selected by the Army Corps for the removal of the Lock and Dam at Savannah Bluff must

maintain the pool existing on the day of enactment. There is no dispute that the Army Corps’

plan Alternative 2-6d fails to do that. Therefore, the Army Corps’ plan is in excess of its

statutory authority, entitling Plaintiffs and Plaintiff-Intervenor to a judgment as a matter of law

on their WIIN Act claims.


                                                  4

 Had Congress intended to allow a new structure be constructed across the Savannah River that
merely provided sufficient water for water supply and recreational activities, it did not need to
mandate that the “structure” be “able to maintain the pool” that existed on the “date of enactment.”
§ 1319(c)(1)(A)(ii)(I). The Army Corps’ functionality interpretation renders superfluous the
statutory language clearly designed to mandate the maintenance of the pool existing on the date of
the WIIN Act’s adoption.


                                                  9
   1:19-cv-03132-RMG          Date Filed 11/23/20      Entry Number 105        Page 10 of 10




                                             Remedy

       Federal Defendants are hereby PERMANENTLY ENJOINED from implementing

Alternative 2-6d and any other plan involving the removal of the Savannah Bluff Lock and Dam

if the proposal does not “maintain the pool” that was in existence on the date of the Act’s

enactment, which was 114.76 feet NGVD29. This injunction binds Federal Defendants, their

officers, agents, servants, employees and attorneys, and any persons acting in concert with

Federal Defendants.

                                           Conclusion

       Based on the foregoing, the Court enters judgment for Plaintiffs and Plaintiff-Intervenor

on their claims arising under the WIIN Act. The Court further enters a permanent injunction

against Federal Defendants as set forth above.

       AND IT IS SO ORDERED.



                                             s/ Richard Mark Gergel
                                             Richard Mark Gergel
                                             United States District Judge



November 23, 2020
Charleston, South Carolina




                                                 10
